IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-21-00302-CV

                       IN THE INTEREST OF C.Z.M., A CHILD



                                 From the 52nd District Court
                                    Coryell County, Texas
                                 Trial Court No. DC-20-50823


                                MEMORANDUM OPINION


        The father of C.Z.M. appeals from a judgment that terminated his parental rights

to his child. 1 See TEX. FAM. CODE ANN. § 161.001. In his sole issue, Father complains that

the trial court erred by denying his jury demand. Because we find no error, we affirm the

judgment of the trial court.

        This proceeding was initiated on February 14, 2020, and the trial court signed a

docket control and scheduling order on April 1, 2020 which set a deadline of October 28,




1The termination proceeding as to another child of the father, E.M., is before this Court in Cause No. 10-
21-00301-CV, In the Interest of E.M., A Child. The mother of C.Z.M. and E.M. did not appeal from the trial
court's judgment and is not a party to this appeal. The final trials in both proceedings were tried together,
but the cases were never consolidated. The foster parents of C.Z.M. filed an intervention in this proceeding
only but fully participated in the singular trial.
2020 to file a jury demand. The order stated that any demand filed after that date would

be denied. The final hearing was initially scheduled for January 20, 2021. The case was

extended for 180 days upon Father's motion, with a new final hearing scheduled for April

21, 2021 and a dismissal date of August 14, 2021. The trial court signed a second docket

control and scheduling order on February 3, 2021, which stated that the deadline to file a

jury demand was moved to March 1, 2021. Father filed a jury demand on April 2, 2021,

nineteen days before the trial setting, and the intervenors filed a motion to deny the jury

demand on April 6, 2021.

        The parties appeared for the final hearing on April 21, 2021 and Father objected to

proceeding because he had not reviewed the discovery he had been provided by the

Department. Father had not received the discovery prior to the deadline in the scheduling

order, although he had received it a week prior to the trial setting. After a lengthy

discussion regarding the late-production of the discovery which was timely requested by

the Mother but not the Father, Father then informed the trial court that he had filed a jury

demand, which he acknowledged was not timely filed. After hearing the arguments of

the parties, the trial court granted the motion to deny the jury demand and proceeded to

start the final trial that day. After only a few questions from the first witness, the trial was

recessed to give the parties time to review the discovery produced by the Department.

The trial was resumed for a day on May 20, 2021, recessed to and concluded on June 10,

2021, after which the trial court granted the termination of Father's parental rights. In his

sole issue, Father complains that the trial court abused its discretion by denying him a

In the Interest of C.Z.M., a Child                                                       Page 2
jury trial.

        We review the denial of a jury demand for an abuse of discretion. In re A.L.M.-F.,

593 S.W.3d 271, 282 (Tex. 2019). A trial court abuses its discretion if it acts "without

reference to guiding rules and principles such that the ruling is arbitrary or

unreasonable." Brewer v. Lennox Hearth Prods., LLC, 601 S.W.3d 704, 717 (Tex. 2020). An

appellate court cannot conclude that a trial court abused its discretion merely because the

appellate court would have ruled differently in the same circumstances. E.I. du Pont de

Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995). The trial court does not abuse

its discretion if some evidence reasonably supports its decision. Butnaru v. Ford Motor Co.,

84 S.W.3d 198, 211 (Tex. 2002).

        In order to invoke a right to a jury trial, a party must file a written request for a

jury trial a reasonable time before the date set for trial on the non-jury docket, but not less

than thirty days in advance. TEX. R. CIV. P. 216(a). However, if a pretrial scheduling order

establishes a different deadline for filing a jury demand than the thirty-day deadline in

Rule 216, the scheduling order controls. See E. E. v. Tex. Dep't of Family & Protective Servs.,

598 S.W.3d 389, 396 (Tex. App.—Austin 2020, no pet.). Thus, a jury demand filed after the

deadline specified in a pretrial scheduling order is untimely. See id.

        However, "filing an untimely jury demand does not necessarily mean that a party

loses h[is] right to a jury trial." E.E., 598 S.W.3d at 395. A trial court should grant a jury

demand, even if it is untimely, if doing so would not interfere with the trial court's docket,

delay the trial, or injure the other party. Monroe v. Alternatives in Motion, 234 S.W.3d 56,

In the Interest of C.Z.M., a Child                                                       Page 3
70 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see also In re J.T., Nos. 10-15-00101-CV

& 10-15-00108-CV, 2015 Tex. App. LEXIS 10870, at *8 (Tex. App.—Waco Oct. 22, 2015, no

pet.) (mem. op.). The complaining party bears the burden to show that the untimely

demand would not interfere with the trial court's docket or prejudice the other side in

order to prevail on appeal. See In re D.R., 177 S.W.3d 574, 579-80 (Tex. App.—Houston

[1st Dist.] 2005, pet. denied) ("[The requesting parties] have not demonstrated that a jury

trial . . . would not have interfered with the court's docket, delayed the trial, or prejudiced

the other parties."); In re B.P., No. 10-15-00318-CV, 2016 Tex. App. LEXIS 433 at *3 (Tex.

App.—Waco Jan. 14, 2016, pet. denied) (mem. op.); In re J.T., 2015 Tex. App. LEXIS 10870

at *8-9. In suits for termination of parental rights, this analysis should also include the

consideration of how the untimely request for a jury trial, if granted, would affect the

children. See In re A.L.M.-F., 564 S.W.3d 441, 444 (Tex. App.—Waco 2017) (considering,

before finding no abuse of discretion in denial of untimely jury demand, that ad litem

attorney had argued that delay associated with jury trial, under the circumstances,

"would cause turmoil and uncertainty for the children"), aff'd, 593 S.W.3d 271 (2019).

        Father concedes his jury demand was initially untimely pursuant to either the

scheduling order or Rule 216(a) because it was filed less than thirty days in advance of

the April 21, 2021 non-jury setting; however, Father also argues that the request became

timely when the trial court reset the trial to May 20, 2021. The trial court did not reset the

final hearing. The first witness was sworn and began her testimony prior to the trial court

recessing the trial to the second date. The recess did not make the jury demand timely

In the Interest of C.Z.M., a Child                                                       Page 4
because the final hearing had already been commenced on April 21, 2021.

        Father did not present any evidence to show that a jury trial would not have

interfered with the court's docket, delayed the trial, or prejudiced the other parties. Father

contends that the trial court abused its discretion by denying his jury demand because

there was no evidence presented by the Department that setting the case for a jury trial

would interfere with the court's docket, delay the trial, or injure the opposing party.

However, this Court has held that it is the duty of the party complaining of the trial

court's denial of the untimely jury demand to show that granting the jury trial would not

interfere with the court's docket, delay the trial, or prejudice the other parties. See In re

B.P., 2016 Tex. App. LEXIS 433 at *3; In re J.T., 2015 Tex. App. LEXIS 10870 at *9. Father

did not do so, other than making some general averments by his counsel that the trial

court's docket would not be interfered with and that the parties would not be prejudiced.

The Department initially did not present any argument in opposition of the jury demand

other than to object that it was untimely. The intervenors, however, filed a motion to deny

the jury demand and argued that the children would be harmed by the delay and that it

was unknown when it would even be possible to try a jury trial due to the pandemic. The

Department then adopted the arguments made by the intervenors against the jury

demand. 2



2 It is apparent from the record and arguments of the parties that there was no jury pool immediately
available from which to draw a jury on the date the trial was scheduled to commence. That alone creates
an inference that because a jury trial could not have commenced on the date set, the trial court’s docket
would have been disrupted to some degree. Moreover, Father pushed for the demand for the jury trial only
after his oral motion for continuance was denied. The timing of asserting the demand is a factor the trial
In the Interest of C.Z.M., a Child                                                                 Page 5
        Because Father's jury demand was untimely and because he did not show that the

demand would not adversely affect the court, it's docket, or the other parties including

the children, we hold that the trial court did not abuse its discretion in denying the jury

demand and proceeding with a bench trial. See Monroe, 234 S.W.3d at 70. We overrule

Father's sole issue.

CONCLUSION

        Having found that the trial court did not abuse its discretion, we affirm the

judgment of the trial court.




                                                          TOM GRAY
                                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed March 16, 2022
[CV06]




court could properly consider in its analysis of whether to grant the delay that would be caused by delaying
the trial to accede to the late jury demand.
In the Interest of C.Z.M., a Child                                                                    Page 6